Citation Nr: 0810149	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
2004, for a 30 percent rating for chronic patellar tendonitis 
with chondromalacia of the right knee.

2.  Entitlement to an effective date earlier than July 20, 
2004, for a 30 percent rating for chronic patellar tendonitis 
with chondromalacia of the left knee.

3.  Entitlement to an effective date earlier than April 5, 
2002, for the award of service connection for hypertensive 
heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1962 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claim of service 
connection for hypertensive heart disease, assigning a 
30 percent rating effective February 13, 2004, and assigned 
separate 30 percent ratings to the veteran's service-
connected chronic patellar tendonitis with chondromalacia in 
the right knee and in the left knee, each effective July 20, 
2004.  The veteran disagreed with this decision in March 
2005, seeking earlier effective dates for service-connected 
hypertensive heart disease and for service-connected chronic 
patellar tendonitis with chondromalacia in each knee.

In a November 2005 rating decision, the RO assigned an 
effective date of April 5, 2002, for the award of service 
connection for hypertensive heart disease.  This decision was 
issued to the veteran and his service representative in 
December 2005.  The veteran perfected a timely appeal on his 
earlier effective date claims in January 2006.

The Board notes that, in April 2006, the veteran filed a 
claim of entitlement to a disability rating greater than 
30 percent for chronic patellar tendonitis with 
chondromalacia of the right knee.  To date, the RO has not 
adjudicated this claim.  Accordingly, a claim of entitlement 
to a disability rating greater than 30 percent for chronic 
patellar tendonitis with chondromalacia of the right knee is 
referred to the RO for adjudication.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a letter dated on February 11, 2004, and date-stamped 
as received by the RO on February 13, 2004, the veteran filed 
claims for increased disability ratings greater than 
10 percent for service-connected chronic patellar tendonitis 
with chondromalacia of each knee.

3.  There is no allegation of clear and unmistakable error in 
any prior rating decision denying increased ratings for 
chronic patellar tendonitis with chondromalacia in each knee.

4.  On April 5, 2002, the veteran's echocardiogram revealed 
cardiac hypertrophy.

5.  The veteran has been service-connected for hypertensive 
heart disease since April 5, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 13, 2004, 
for a 30 percent rating for chronic patellar tendonitis with 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).

2.  The criteria for an effective date of February 13, 2004, 
for a 30 percent rating for chronic patellar tendonitis with 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).

3.  The criteria for an effective date earlier than April 5, 
2002, for the award of service connection for hypertensive 
heart disease have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection for hypertensive heart disease 
and the RO's assignment of 30 percent ratings for the 
veteran's service-connected chronic patellar tendonitis with 
chondromalacia in each knee in the currently appealed rating 
decision issued in August 2004.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  With respect to the veteran's earlier 
effective date claims for chronic patellar tendonitis with 
chondromalacia in each knee, the Board notes that VCAA notice 
could not have been provided for the originating issue of 
service connection because service connection for bilateral 
knee disabilities was granted in August 1986 before the 
enactment of the VCAA.  In a letter issued in April 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his heart disease during active 
service, medical evidence showing that his service-connected 
knee disabilities had worsened, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence. 

In an April 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his earlier effective date claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  Specifically, the veteran was 
advised to submit evidence showing that entitlement to VA 
benefits arose prior to the date that service connection was 
awarded for the disorders at issue.  In addition, the veteran 
was informed of when and where to send the evidence.

After consideration of the contents of the letters issued in 
April 2004 and April 2005, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also provided the appellant with notice of the Dingess 
requirements in April 2006.  Although complete content-
complying notice was provided after the August 2004 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claims for chronic patellar tendonitis 
with chondromalacia in each knee are being granted to 
February 13, 2004, and since the veteran's earlier effective 
date claim for hypertensive heart disease is being denied, 
such matters are moot.  In any event, however, the April 2006 
letter included applicable notice of the Dingess 
requirements.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Veterans Court) held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for the disorders at issue.  Consequently, 
Vazquez-Flores is inapplicable.  Thus, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an earlier 
effective date than July 20, 2004, for the 30 percent ratings 
currently assigned to his service-connected chronic patellar 
tendonitis with chondromalacia in each knee.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran filed his original claims of service connection 
for chronic patellar tendonitis with chondromalacia in each 
knee (which he characterized as bilateral knee disabilities) 
on a VA Form 21-526e that was date-stamped as received by the 
RO on August 12, 1985.

In a rating decision dated on October 22, 1985, and issued to 
the veteran and his service representative on November 4, 
1985, the RO granted the veteran's claims of service 
connection for chondromalacia in each knee, assigning a 
10 percent rating to the right knee and a zero percent rating 
to the left knee.  Following a routine future VA examination 
which occurred on June 13, 1986, the RO issued an August 22, 
1986, rating decision, in which it assigned a higher 
10 percent rating to the veteran's service-connected 
chondromalacia the left knee, effective June 13, 1986.  
Neither of these decisions were appealed.

The next correspondence from the veteran occurred when he 
submitted a letter dated on May 3, 1996, in which he 
requested reconsideration of the ratings assigned to his 
service-connected chondromalacia of each knee.  In a rating 
decision dated in March 1997 and issued to the veteran and 
his representative in April 1997, the RO denied the veteran's 
increased rating claims for chondromalacia of each knee.  The 
veteran perfected a timely appeal on his increased rating 
claims and, in February 2002, the Board denied these claims.  
This decision was not appealed.

The veteran filed claims for increased ratings greater than 
10 percent for chondromalacia in each knee in June 2002.  The 
RO denied both of these claims in a rating decision dated in 
February 2003 and issued to the veteran and his service 
representative in March 2003.

The veteran most recently filed claims for increased ratings 
greater than 10 percent for chondromalacia in each knee in a 
letter dated on February 11, 2004, and date-stamped as 
received at the RO on February 13, 2004.  In this letter, the 
veteran contended that his service-connected bilateral knee 
disabilities had worsened.  In response, the RO scheduled the 
veteran for VA examination which was held on July 20, 2004.

A review of the VA examination report dated on July 20, 2004, 
shows that the veteran complained of worsening bilateral knee 
pain, periodic bilateral knee swelling and buckling, a lack 
of endurance and chronic fatigue on a daily basis due to 
bilateral knee pain.  The VA examiner reviewed the veteran's 
claims file, including his service medical records and VA 
medical records.  The veteran reported that he some times 
used a cane.  Physical examination of the right knee showed 
flexion limited to 110 degrees with pain, extension limited 
to -4 degrees with pain, crepitation, swelling, mild varus 
deformity, mild atrophy of the quadriceps muscles, laxity, 
pain visibly manifested on motion, no ankylosis, objective 
signs of fatigability, a loss of 50 percent of range of 
motion on acute flare-ups of pain, decreased range of motion 
on repetitive motion, a lack of endurance and chronic 
fatigue, no gait abnormality, a slight weight-bearing 
abnormality due to recurrent pain and laxity in the knee 
joint, and entrapment of the right patella with some pain on 
the anterior aspect of the right patella.  Physical 
examination of the left knee showed flexion limited to 
125 degrees with pain, extension limited to -5 degrees with 
pain, crepitation, swelling, mild varus deformity, mild 
atrophy of the quadriceps muscles, laxity, a loss of 
50 percent of range of motion on acute flare-ups of pain, no 
ankylosis, objective signs of fatigability, decreased range 
of motion on repetitive motion, a lack of endurance and 
chronic fatigue, a slight weight-bearing abnormality due to 
recurrent pain, and entrapment of the left patella with some 
pain on the anterior aspect of the left patella.  A magnetic 
resonance imaging (MRI) scan of the veteran's knees dated in 
September 2001 was reviewed and showed right knee 
chondromalacia of the right patella and left knee 
chondromalacia of the left patella with degenerative changes 
involving the posterior horn and the medial horn of the 
lateral meniscus.  Current x-rays of the right knee were 
within normal limits.  Current x-rays of the left knee showed 
mild degenerative changes.  The impressions were chronic 
patellar tendonitis involving the right knee with 
chondromalacia of the patella of the right knee with 
limitation of motion and lateral instability and degenerative 
changes involving the left knee in the posterior horn and 
medial horn of the lateral meniscus with chondromalacia of 
the left knee patella with limitation of motion and lateral 
instability.

As noted in the Introduction, in the currently appealed 
rating decision issued in August 2004, the RO, in pertinent 
part, assigned 30 percent ratings to the veteran's service-
connected chronic patellar tendonitis with chondromalacia in 
each knee effective July 20, 2004.  In the narrative for this 
rating decision, the RO noted that the evaluation was 
assigned effective July 20, 2004, which was the date of VA 
examination showing increased bilateral knee symptoms, 
including painful motion, limitation of motion with objective 
signs of fatigability, lack of endurance, and instability in 
both knees.

The next correspondence from the veteran occurred when he 
submitted a letter dated on February 28, 2005, and date-
stamped as received at the RO on March 10, 2005, in which he 
contended that he was entitled to an earlier effective date 
for all of his service-connected disabilities.  

In a June 2005 rating decision, the RO denied an effective 
date earlier than July 20, 2004, for the veteran's service-
connected chronic patellar tendonitis with chondromalacia in 
each knee.  In the narrative for this rating decision, the RO 
stated that only the veteran's most recent VA examination 
dated on July 20, 2004, had showed severe bilateral knee 
instability which was the basis of the 30 percent rating 
assigned to each knee.

The next correspondence from the veteran occurred when he 
submitted a letter dated on July 11, 2005, and date-stamped 
as received on July 18, 2005, in which he contended that he 
was entitled to an earlier effective date because of how long 
it took VA to grant his increased ratings.  He also contended 
that, prior to 2004, the prognosis for his service-connected 
bilateral knee disabilities was unchanged.

The next correspondence from the veteran occurred when he 
submitted a VA Form 9, date-stamped as received by the RO on 
January 9, 2006, in which he contended that he was entitled 
to an earlier effective date of 1997 for his service-
connected bilateral knee disabilities because he had 
experienced the same level of disability in his knees since 
1997.

The Board observes that neither the veteran nor his service 
representative has contended that the prior Board decision 
dated in February 2002 or prior rating decisions issued in 
November 1985, August 1986, and February 2003 were clearly 
and unmistakably erroneous.  Because none of these prior 
decisions were timely appealed, they became final and cannot 
be overturned absent a finding of clear and unmistakable 
error (CUE).  See generally 38 C.F.R. §§ 3.105, 20.1400, 
20.1403 (2007).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As noted, the veteran has contended that he is entitled to an 
earlier effective date of an unspecified date in 1997 for the 
30 percent ratings assigned to his service-connected chronic 
patellar tendonitis with chondromalacia in each knee.  This 
appears to be an attempt to vitiate the finality of several 
prior rating decisions, including the November 1985 rating 
decision which granted service connection for chondromalacia 
of each knee and assigned a 10 percent rating for the right 
knee and a zero percent rating for the left knee, each 
effective August 1, 1985; the August 1986 rating decision 
which assigned a higher 10 percent rating for the left knee, 
effective June 13, 1986; and the February 2003 rating 
decision which denied the veteran's claims for increased 
ratings greater than 10 percent for each knee.  

The Board notes that the Veterans Court has held that failure 
to timely appeal an original rating providing an effective 
date of an award renders the decision final as VA statutes 
and regulations do not provide for a "freestanding claim" 
for an earlier effective date to be raised at any time in the 
future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To 
the extent that the veteran seeks to vitiate the finality of 
the prior rating decisions issued in November 1985, August 
1986, and February 2003, merely by filing an earlier 
effective date claim, the Board finds that the controlling 
precedent in Rudd requires a dismissal of the claims for an 
earlier effective date as a matter of law.  Id.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law).
  
To the extent that the veteran seeks to vitiate the finality 
of a February 2002 Board decision merely by filing an earlier 
effective date claim, since his allegation of CUE essentially 
reflects a disagreement as to how the evidence was weighed by 
the Board in February 2002, it does not constitute a valid 
claim of CUE.  See Crippen, supra.  Accordingly, the 
veteran's claim of CUE in the Board's February 2002 decision 
also is dismissed.

The Board finds that the preponderance of the evidence 
supports an earlier effective date of February 13, 2004, for 
the veteran's service-connected chronic patellar tendonitis 
with chondromalacia in each knee.  As noted, following the 
most recent final denial of the veteran's increased rating 
claims for bilateral knee disabilities in February 2003, the 
veteran contended that his service-connected bilateral knee 
disabilities had worsened in a letter date-stamped as 
received by the RO on February 13, 2004.  The VA examination 
conducted on July 20, 2004, merely confirmed the veteran's 
contentions that his service-connected bilateral knee 
disabilities were more disabling than currently evaluated.  
The law and regulations on effective dates of awards of 
disability compensation are clear.  The effective date of a 
claim for an increased rating is the date that entitlement 
arose or the date that the claim was received by VA, 
whichever is the later date (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  It is undisputed that the 
veteran filed his most recent increased rating claims for 
service-connected bilateral knee disabilities on February 13, 
2004.  Thus, February 13, 2004, is the proper effective date 
for the 30 percent evaluation for service-connected chronic 
patellar tendonitis with chondromalacia in each knee.

The veteran also contends that he is entitled to an earlier 
effective date than April 5, 2002, for an award of service 
connection for hypertensive heart disease.

The veteran's original claim for service connection for 
hypertensive heart disease was date-stamped as received by VA 
on February 13, 2004.  In this letter, the veteran contended 
that his hypertension had caused left ventricular dysfunction 
in his heart.

As noted in the Introduction, the RO granted the veteran's 
claim of service connection for hypertensive heart disease 
(which it characterized as hypertensive heart disease 
associated with left ventricular hypertrophy and left 
ventricular diastolic dysfunction with mild mitral 
regurgitation) in the currently appealed rating decision 
issued in August 2004.  In the narrative for this rating 
decision, the RO noted that the veteran had been diagnosed 
with hypertension while on active service in 1966.  Post-
service treatment records showed a diagnosis of left 
ventricular diastolic dysfunction and left ventricular 
hypertrophy.  The RO also noted that VA examination on 
July 20, 2004, showed global left ventricular hypertrophy 
with left ventricular diastolic dysfunction and mild mitral 
regurgitation.  The RO assigned a 30 percent rating to the 
veteran's service-connected hypertensive heart disease 
effective February 13, 2004, the date that VA received this 
claim.

The next correspondence occurred when the veteran submitted a 
letter dated on February 28, 2005, and date-stamped as 
received by the RO on March 10, 2005.  In this letter, the 
veteran requested "back pay from 1997" for his service-
connected hypertensive heart disease.  The RO reasonably 
interpreted this letter as an earlier effective date claim 
for an award of service connection for hypertensive heart 
disease.

In a June 2005 rating decision, the RO denied the veteran's 
claim for an earlier effective date than February 13, 2004, 
for an award of service connection for hypertensive heart 
disease.  

The next correspondence from the veteran occurred when he 
submitted a Notice of Disagreement dated on July 11, 2005, 
and date-stamped as received by the RO on July 18, 2005.  The 
veteran contended that he was entitled to an earlier 
effective date in 1996 because of unspecified delays by VA in 
processing his increased rating claims.

In a November 2005 rating decision, the RO assigned an 
earlier effective date of April 5, 2002, to the veteran's 
service-connected hypertensive heart disease.  In the 
narrative for this rating decision, the RO stated that an 
earlier effective date of April 5, 2002, was warranted 
because that was the earliest date in which the medical 
evidence (an echocardiogram) showed that the veteran had left 
ventricular hypertrophy.  

The next correspondence from the veteran occurred when he 
filed his signed VA Form 9 which was date-stamped as received 
by the RO on January 9, 2006.  He contended that the 
appropriate effective date for his service-connected 
disabilities was in 1997.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than April 5, 2002, for the award of service 
connection for hypertensive heart disease.  It is undisputed 
that the veteran's original claim of service connection for 
hypertensive heart disease was date-stamped as received by 
the RO on February 13, 2004.  A review of the claims file 
shows that, between July 31, 1985, the veteran's date of 
discharge from active service, and February 13, 2004, the 
veteran did not file a claim for service connection for 
hypertensive heart disease.  Further, a review of the claims 
file shows that there was no communication concerning this 
claim from the veteran between his discharge from active 
service and February 13, 2004.  The medical evidence of 
record shows that the first evidence of heart disease was 
found on an echocardiogram dated on April 5, 2002, which 
revealed global left ventricular hypertrophy with left 
ventricular diastolic dysfunction and mild mitral 
regurgitation.  Thus, April 5, 2002, is the proper effective 
date for the grant of service connection for hypertensive 
heart disease.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date of February 13, 2004, for a 
30 percent rating for chronic patellar tendonitis with 
chondromalacia of the right knee is granted.

Entitlement to an effective date of February 13, 2004, for a 
30 percent rating for chronic patellar tendonitis with 
chondromalacia of the left knee is granted.

Entitlement to an effective date earlier than April 5, 2002, 
for the award of service connection for hypertensive heart 
disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


